         Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 1 of 16



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 FRANTZ DESIGN, INC.            §
                                §
        Plaintiff,              §
                                §
 v.                             §                                CIVIL CASE NO. 6:19-cv-00452
                                §
                                §
 DIAMOND ORTHOTIC               §
 LABORATORY, LLC and DR. STEVEN §
 OLMOS (dba, TMJ & SLEEP        §
 THERAPY CENTRE                 §
 INTERNATIONAL),                §
                                §
       Defendants.              §


               PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

1.       This is a lawsuit by Frantz Design, Inc. (“Frantz”) for relief from federal trademark

infringement, false advertising, false designation of origin, trade dress infringement, Texas

common law trademark infringement, and other misconduct and unlawful acts of Defendants

Diamond Orthotic Laboratory, LLC (“Diamond Orthotic”) and Dr. Steven Olmos (“Olmos,”

collectively with Diamond Orthotic, the “Defendants”). Frantz invented the Elastic Mandibular

Advancement (EMA) device (“EMA”), an FDA-approved device that treats both sleep apnea and

snoring. Without Frantz’s authorization, Defendants Diamond Orthotic and Olmos have

manufactured and sold Frantz’s EMA devices, used Frantz’s trademarks and trade dress, and

created a copy of the EMA—the DDSO device— that is not FDA approved and which Defendants

promote both as a “digital EMA” and for use with EMA components.

                                          I.      PARTIES

2.       Plaintiff Frantz Design, Inc., is a corporation with its principal place of business in Austin,

Texas.
          Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 2 of 16



3.         Defendant Diamond Orthotic Labs, LLC is a California limited liability company owned

by Dr. Steven Olmos. Diamond Orthotic may be served with process by serving its agent for

service of process, Susan Olmos, at 7879 El Cajon Blvd, La Mesa, CA 91942.

4.         Dr. Steven Olmos is a natural person residing in California. Upon information and belief,

he may be served with process at his residence, 1096 Bremen Way, Alpine, California 91901 or at

his usual place of business, 7859 El Cajon Blvd. Ste. A., La Mesa, California 91942, or wherever

he may be found. Upon information and belief, in addition to being the owner and chief executive

of Diamond Orthotic, Olmos does business in his individual capacity under the brand “TMJ &

Sleep Therapy Centre International” (“TMJ Sleep”). According to its website, TMJ Sleep shares

the same business address as Diamond Orthotic.1 Upon further information and belief, Diamond

Orthotic and Olmos use TMJ Sleep, at least in part, as a distribution channel for providing the

products at issue in this lawsuit (both Plaintiff’s and Defendants’ products) to TMJ Sleep’s national

network of licensed TMJ & Sleep Therapy Centres.

                                   II.         JURISDICTION AND VENUE

5.         The claims for federal trademark infringement, false designation of origin, false

advertising, and trade dress infringement arise under the Trademark Act of 1946 (as amended),

namely, 15 U.S.C. §§ 1051 et. seq. Therefore, this Court possesses subject matter and original

jurisdiction over those claims pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a).

6.         In the alternative, pursuant to 28 U.S.C. § 1332(a), this Court possesses subject matter and

original jurisdiction over all claims asserted herein because complete diversity of citizenship exists

between Plaintiff and Defendants, and the amount in controversy exceeds $75,000, exclusive of

interest and costs.



1
    https://tmjtherapycentre.com/contact-us/


Plaintiff’s Original Complaint and Jury Demand                                                   Page 2
       Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 3 of 16



7.      This Court has jurisdiction of the claims arising under state law pursuant to 28 U.S.C. §§

1367(a) and 1338(b).

8.      This Court may exercise specific jurisdiction over Defendants because they have sufficient

minimum contacts with the forum such that exercise of specific jurisdiction does not offend

traditional notions of fair play and substantial justice. Defendants purposefully availed themselves

of the privilege of doing business in the forum and there is a nexus between such acts and the

asserted claims. Defendants have committed and continue to commit acts of trademark

infringement, false advertisement, false designation of origin in the forum by offering for sale and

selling products with infringing marks in the forum – including at the American Academy of

Dental Sleep Medicine’s 2019 Annual Meeting in San Antonio, Texas and through TMJ & Sleep

Therapy Centre International in Flower Mound, Texas, a licensee of TMJ Sleep. Defendants have

also delivered products it falsely advertised and/or bearing infringing and/or unauthorized

trademarks into the stream of commerce with the expectation that they would be purchased or used

by consumers in the forum.

9.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claims alleged in the Complaint occurred in this

District, and Frantz’s principal place of business exists in this District such that a substantial part

of the property that is the subject of the action is situated in this District.

                                                 III.   FACTS

        A.       Plaintiff’s EMA Device

10.     Dr. Donald Frantz invented the Elastic Mandibular Advancement (EMA) Device (“EMA

Device”) in 1993. The EMA Device is an FDA-approved oral appliance for the treatment of

snoring and obstructive sleep apnea. It is designed to advance the mandible and open the mouth

for less restrictive airflow during sleep.


Plaintiff’s Original Complaint and Jury Demand                                                   Page 3
       Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 4 of 16




                                         Plaintiff’s EMA Device

11.      Frantz owns the following registered trademarks on the Principal Register of the United

States Federal Trademark Register: EMA; EMA FIRST STEP; and FIRST STEP.

12.     The EMA trademark (Reg. No. 3,781,051) for International Class 5 was registered on April

27, 2010 and first used in commerce at least as early as February 16, 1996.

13.     The EMA trademark (Reg. No. 5,657,223) for International Class 10 was registered on

January 15, 2019 and first used in commerce at least as early as January 3, 1996.

14.     The EMA FIRST STEP trademark (Reg. No. 4,511,813) for International Class 10 was

registered on April 8, 2014 and first used in commerce at least as early as June 10, 2011.

15.     The FIRST STEP trademark (Reg. No. 5,262,220) (collectively, with the foregoing

registered marks, the “Frantz Registered Marks”) for International Class 10 was registered on

August 8, 2017 and first used in commerce at least as early as June 16, 2011.

16.     In addition to the Frantz Registered Marks and the goodwill resulting from Frantz’s use of

its registered marks, Frantz owns common law trademark rights and associated goodwill in the

EMA stylized mark (the “EMA Stylized Mark”) (collectively, with the Frantz Registered Marks,

the “Frantz Marks”):




Plaintiff’s Original Complaint and Jury Demand                                               Page 4
          Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 5 of 16



17.        The EMA Device, inclusive of its ornamental design, is distinctive within the industry and

has been commercially successful. It has achieved valuable goodwill and secondary meaning. The

EMA Device is a unique, well-known, and readily recognizable device within the dental orthotics

industry. See Exhibit A—Decl. of Sonnie Bocola at ¶ 5.

18.        Frantz owns, and has extensively and continuously used, distinctive, non-functional design

elements in the EMA Device that act as source identifiers. The EMA Device is distinguishable

from other products by its overall look and appearance, including the styling of the buttons and

the color elastic bands connecting the upper and lower portions of the device (the “EMA Trade

Dress”).

19.        Frantz licenses labs to manufacture the EMA Device through Myerson, LLC, a large

supplier of dental products, including the EMA Device.

20.        Myerson maintains an EMA Device webpage on its website.2 It includes a link to a list of

labs authorized to manufacture and sell the EMA Device (including components and accessories

such as straps for the EMA Device).3 The EMA page states “EMA is only available through

Myerson’s authorized network of dental laboratories.”

21.        The Myerson EMA webpage contains instructions for labs that want to become certified

and licensed to manufacture EMAs. It notes a “certification process that EMA authorized labs

undergo to ensure high quality of fabricated oral appliances.” As shown, nearly 300 labs in the

United States have completed this certification process.

           B.       Diamond Orthotic’s Unauthorized EMA Production and Sales

22.        Diamond Orthotics is not included on the Myerson list of authorized EMA labs.



2
    Link to Myerson EMA Page (last accessed July 21, 2019).
3
    Link to Authorized Labs (last accessed July 21, 2019).


Plaintiff’s Original Complaint and Jury Demand                                                 Page 5
          Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 6 of 16



23.        Nonetheless, Diamond Orthotic Labs features the EMA prominently on its own website as

a product it manufactures and sells.4 In promoting itself on its website as a source of the EMA,

Diamond Orthotic, without the authorization of Frantz, uses and displays each of the Frantz Marks:




4
    https://diamondorthoticlab.com/ema.html; http://diamondorthoticlab-com.3dcartstores.com/Sleep_c_13.html




Plaintiff’s Original Complaint and Jury Demand                                                                Page 6
          Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 7 of 16



24.        In addition to offering the EMA Device, Diamond Orthotic offers for sale EMA Device

straps:5




25.        Diamond Orthotic’s promotion of the EMA Device is not limited to its website. At the

American Academy of Dental Sleep Medicine’s 2019 Annual Meeting in San Antonio, Texas (the

“Conference”), a representative of Diamond Orthotic falsely represented to Plaintiff’s private

investigator that Diamond Orthotic was licensed to manufacture the EMA Device.

26.        Upon information and belief, Diamond Orthotic falsely represented to others at the

Conference and to the industry at large that it is licensed to manufacture the EMA Device.

27.        During the Conference, Diamond Orthotic displayed the EMA Device as being offered for

sale by Diamond Orthotic, and Diamond Orthotic’s representative stated that Diamond Orthotic

makes the EMA.

           C.               Diamond Orthotic’s DDSO Device

28.        Diamond Orthotic also manufactures, markets, and sells what it calls a “DDSO” (Diamond

Digital Sleep Orthotic) device (the “DDSO Device”).6


5
    http://diamondorthoticlab-com.3dcartstores.com/Sleep_c_13.html
6
    https://diamondorthoticlab.com/DDSO.html


Plaintiff’s Original Complaint and Jury Demand                                               Page 7
       Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 8 of 16




                                   Diamond Orthotic DDSO Device7

29.     Upon information and belief, the DDSO Device is manufactured from a 3-D printing

blueprint of the EMA created by Sonny Bocala, who when he created the 3-D EMA blueprint was

acting with Frantz’s authorization. At the time, Mr. Bocala was business partners with Defendant

Olmos, and they owned and operated T&S Labs. Frantz terminated its authorization regarding Mr.

Bocala’s 3-D printing design before production began, and Mr. Bocala ceased work. See Ex. A—

Bocala Decl. at ¶¶ 7—14.

30.     During this period, Mr. Bocala discovered that an employee of T&S Labs, Matt Rago, had

made entries on the digitized EMA blueprints that Mr. Bocala had previously created.

31.     Around the same time, Mr. Bocala discovered that Defendant Olmos had instructed Rago

to solicit other T&S employees to join a competing lab.


7
 The picture is a screenshot from a video taken of Diamond Orthotic Lab’s booth during the American Academy of
Dental Sleep Medicine’s 2019 Annual Meeting, June 7-9, 2019.


Plaintiff’s Original Complaint and Jury Demand                                                         Page 8
       Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 9 of 16



32.     Upon information and belief, Rago and Defendant Olmos took Mr. Bocala’s 3-D EMA

blueprint and now use it to manufacture the DDSO Device.

33.     Upon information and belief, Defendants promote the DDSO Device to customers,

potential customers, and the industry as a “digital EMA.”

34.     The digital DDSO manufactured by Diamond Orthotic is so similar to the EMA Device

that it creates confusion because the hooks, bands, and design are identical. See Bocala Decl. at

¶16.

35.     While devices promoted as addressing snoring difficulties do not require FDA approval,

devices promoted as treating sleep apnea do require FDA approval. Benefits of FDA approval

include quality and safety assurance as well as insurance coverage. Upon information and belief,

the DDSO is not approved by the FDA. A copy of Defendant Diamond Orthotic’s lab form is

attached hereto as Exhibit B. It indicates FDA approval (and the related medical code) for

Plaintiff’s EMA; no such indication is shown for the DDSO. Despite the DDSO’s lack of FDA

approval, Defendant Diamond Orthotic’s website states that the DDSO is “effective for the

treatment of snoring, mild to moderate Obstructive Sleep Apnea, and severe Obstructive Sleep

Apnea in patients that cannot tolerate CPAP.” Diamond Orthotic effectively represents to its

customers that the DDSO is FDA certified for the treatment of obstructive sleep apnea when it is

not.

36.     At the Conference, Matt Rago even acknowledged that the DDSO bands and the EMA

bands are intentionally interchangeable and that at certain titrations doctors are instructed to use

EMA bands because they work better. As Rago stated at the Conference, the DDSO straps are

nylon, which are unsuitable for treating sleep apnea and suitable only for treating snoring. EMA

straps, on the other hand, enable the EMA to treat sleep apnea, as approved by the FDA. As a




Plaintiff’s Original Complaint and Jury Demand                                                Page 9
      Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 10 of 16



workaround to the DDSO’s unsuitability for treating sleep apnea, Defendants encourage their

customers to use EMA straps with the DDSO.

                                     IV.     CAUSES OF ACTION

37.     All conditions precedent to Plaintiff’s rights of recovery on all of the claims asserted herein

have been performed or have occurred or have been waived or excused.

38.     If and to the extent that they conflict, the allegations and causes of action asserted herein

are pled in the alternative.

39.     On information and belief, and because of the extent of his ownership, control, and

direction of Defendant Diamond Orthotics, LLC, Defendant Olmos necessarily participated in the

conduct that supports the causes of action detailed below.

                          COUNT 1 – TRADEMARK INFRINGEMENT
                                     (15 U.S.C. § 1114(1))

40.     Plaintiff repeats and re-alleges the foregoing paragraphs of the Complaint as though set

forth fully herein.

41.     Defendants, acting without the consent or authorization of Frantz, have used reproductions,

copies, and/or colorable imitations of each of the Frantz Marks to sell EMA and DDSO products.

42.     Defendants’ use of the Frantz Marks was, and is, likely to cause confusion, likely to cause

mistake, and likely to deceive.

43.     Defendants performed the acts upon which this claim is based with the knowledge and

intent that they were likely to cause confusion, to cause mistake, and to deceive.

44.     As a direct and proximate result of Defendants’ infringing and unlawful acts, Frantz has

suffered and will continue to suffer damages in an amount that is not presently ascertainable but

will be established at trial.




Plaintiff’s Original Complaint and Jury Demand                                                 Page 10
       Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 11 of 16



                                 COUNT 2 – FALSE ADVERTISING
                                      (15 U.S.C. § 1125(a))

45.         Plaintiff repeats and re-alleges the foregoing paragraphs of the Complaint as though set

forth fully herein.

46.         Defendant Diamond Orthotic has made false or misleading statements regarding its DDSO

Device. By advertising and promoting the DDSO to treat sleep apnea—a medical condition for

which a treatment device requires FDA approval—Defendant Diamond Orthotic’s representations

either deceive or have a tendency to deceive a substantial number of its customers regarding the

FDA status of the DDSO product. Because FDA approval is an indicator of a device’s quality,

safety, and eligibility for insurance coverage, Defendant Diamond Orthotic’s representations are

likely to influence purchasing decisions.

47.         As indicated at least by Diamond Orthotic’s online shipping instructions and nationwide

network of labs, the DDSO is sold nationwide and travels in interstate commerce. Additionally,

Defendants caused the statements constituting false advertising to enter interstate commerce by

publishing them on the internet.

48.         Plaintiff is at least likely to be injured by Defendant Diamond Orthotic’s representations

because Plaintiff sells a competing product and because Defendant Diamond Orthotic encourages

use of the DDSO in combination with Plaintiff’s FDA-approved product.

49.         As a direct and proximate result of Defendants’ unlawful acts, Frantz has suffered and will

continue to suffer damages in an amount that is not presently ascertainable but will be established

at trial.




Plaintiff’s Original Complaint and Jury Demand                                                  Page 11
      Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 12 of 16



                        COUNT 3 – FALSE DESIGNATION OF ORIGIN
                                    (15 U.S.C. § 1125(a))

50.     Plaintiff repeats and re-alleges the foregoing paragraphs of the Complaint as though set

forth fully herein.

51.     Defendants’ aforementioned acts (including, but not necessarily limited to, unauthorized

use of the EMA Stylized Mark; unauthorized use of EMA components with Defendants’ DDSO

Device; and describing the DDSO as a “digital EMA”) constitute false designation of origin likely

to cause confusion, to cause mistake, and to deceive consumers as to the origin, sponsorship, and

approval of the EMA Devices and DDSO Devices offered for sale and distributed by Defendants.

52.     Defendants have made, and will continue to make, substantial profits and gain from their

misconduct to which they are not entitled in law or equity.

53.     As a direct and proximate result of Defendants’ infringing and unlawful acts, Frantz has

suffered and will continue to suffer damages in an amount that is not presently ascertainable but

will be established at trial.

                          COUNT 4 – TRADE DRESS INFRINGEMENT
                                     (15 U.S.C. § 1125(a))

54.     Plaintiff repeats and re-alleges the foregoing paragraphs of the Complaint as though set

forth fully herein.

55.     The EMA Trade Dress is non-functional.

56.     The EMA Trade Dress is unique and distinctive as to the source of the EMA and has

acquired secondary meaning.

57.     Defendants’ use in commerce of the EMA Trade Dress to advertise, market, promote,

distribute, offer for sale, and/or sell the EMA Devices and the DDSO devices, without Frantz’s

consent, is likely to cause confusion, cause mistake, and/or deceive consumers into mistakenly




Plaintiff’s Original Complaint and Jury Demand                                            Page 12
      Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 13 of 16



believing that Defendants are licensees, authorized distributors, or affiliates of Frantz and/or that

Defendants, their activities, and/or their products, are authorized, endorsed, sponsored, or

approved by Frantz.

58.     Defendants have made, and will continue to make, substantial profits and gain from their

unauthorized use of the EMA Trade Dress to which they are not entitled in law or equity.

59.     The acts of Defendants alleged herein were intentional, willful, and made with bad faith.

60.     Defendants’ acts and conduct complained of herein constitute federal trade dress

infringement in violation of 15 U.S.C. § 1125(a).

61.     As a direct and proximate result of Defendants’ infringing and unlawful acts, Frantz has

suffered and will continue to suffer damages in an amount that is not presently ascertainable but

will be established at trial.

          COUNT 5 – TEXAS COMMON LAW TRADEMARK INFRINGEMENT

62.     Plaintiff repeats and re-alleges the foregoing paragraphs of the Complaint as though set

forth fully herein.

63.     The Frantz Marks are inherently distinctive, have acquired substantial secondary meaning,

and are eligible for protection.

64.     Frantz is the senior user of the Frantz marks.

65.     Defendants’ acts are likely to cause confusion and constitute trademark infringement under

the common law of the State of Texas.

66.     As a result of the acts alleged herein, Frantz has suffered damage and Defendants have

acquired substantial profit at Frantz’s expense. Unless the foregoing acts are restrained and

enjoined, Frantz has no adequate remedy at law.

                                        V.       JURY DEMAND

67.     Plaintiff hereby demands a trial by jury on all claims, issues, and damages so triable.


Plaintiff’s Original Complaint and Jury Demand                                                Page 13
      Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 14 of 16



                                             VI.   PRAYER

        Plaintiff respectfully requests that this Court enter judgment in their favor against

Defendants granting the following relief:

        A.       Declarations that Defendants have infringed each of the Frantz Marks;

        B.       A declaration that Defendants have infringed the EMA Trade Dress;

        C.       That Defendants and those persons and entities acting in concert or in participation

with Defendants, and their respective affiliates, successors, and assigns, along with their directors,

officers, agents, servants, and employees, be permanently enjoined from:

                 1.      Manufacturing, advertising, offering for sale, selling, or distributing any

        EMA Device;

                 2.      Manufacturing, advertising, offering for sale, selling, or distributing any

        DDSO Device

                 3.      Using any 3-D blueprint of the EMA to create, manufacture, sell, or offer

        for sale any device or other product;

                 4.      Committing any acts likely to cause the public to believe that any of

        Defendants’ products are Frantz products or are authorized by Frantz, in whole or in part,

        unless they are entirely such;

                 5.      Using any Frantz Marks or trade dress in any manner likely to cause

        confusion, mistake, or deception.

                 6.      Competing unfairly with Frantz in any manner, including using false

        designations of origin or false representations that misrepresent the nature, characteristics,

        qualities, source, or origin or Defendants’ products or commercial activities.

                 7.      Attempting, causing, or assisting any of the above-described acts;

        D.       An Order permitting Frantz, upon ten (10) days’ notice for the next three (3) years,


Plaintiff’s Original Complaint and Jury Demand                                                 Page 14
      Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 15 of 16



to inspect and audit Defendants’ inventory and business records to the extent necessary to

determine compliance with the injunction issued by the Court;

        E.       An Order, pursuant to 15 U.S.C. § 1118, directing the seizure, delivery, and

destruction of each good within Defendants’ possession, custody, or control that infringes Frantz’s

rights in and to any of the Frantz Marks or the EMA Trade Dress.

        F.       An Order directing Defendants, pursuant to 15 U.S.C. § 1116(a), to file with the

Court and serve on Frantz’s counsel within thirty (30) days after service of the injunction, a written

report, sworn under oath, setting forth in detail the manner and form in which Defendants have

complied with the injunction;

        G.       An Order directing an accounting to determine Defendants’ profits resulting from

their unlawful activities;

        H.       An Order awarding Frantz compensation for any and all damages, injury, or harm

pursuant to 15 U.S.C. § 1117 and Texas law;

        I.       An Order directing Defendants to pay, jointly and severally, full restitution and/or

disgorgement of all profits, including any lost profits, and benefits that may have been obtained

by Defendants as a result of their wrongful conduct pursuant to 15 U.S.C. § 1117.

        J.       An Order awarding Frantz treble damages resulting from Defendants’ willful and

intentional conduct, attorneys’ fees and costs, and any other relief to which Frantz is entitled

pursuant to 15 U.S.C. § 1117.

        K.       An Order awarding Frantz punitive and exemplary damages as permitted by Texas




Plaintiff’s Original Complaint and Jury Demand                                                 Page 15
       Case 6:19-cv-00452-ADA-JCM Document 1 Filed 08/05/19 Page 16 of 16



law;

        L.       An Order awarding Frantz pre-judgement interest;

        M.       An Order awarding Frantz any further relief this Court deems just and equitable.


Date: August 5, 2019                             Respectfully submitted,


                                                 TAYLOR THUSS PLLC
                                                 919 Congress Avenue, Suite 900
                                                 Austin, Texas 78701
                                                 512.368.9186 (Tel)
                                                 512.368.9014 (Fax)

                                                 By: /s/ Donald R. Taylor
                                                    Donald R. Taylor
                                                    State Bar No. 19688800
                                                    Email: don@taylorthuss.com
                                                    Natalie Taylor
                                                    State Bar No. 24056412
                                                    Email: natalie@taylorthuss.com
                                                    Pierce MacGuire
                                                    State Bar No. 24106236
                                                    Email: pierce@taylorthuss.com

                                                    Bradley Coburn
                                                    State Bar No. 24036377
                                                    Email: coburn@sheltoncoburn.com
                                                    SHELTON COBURN LLP
                                                    4235 Hillsboro Pike, Suite 300
                                                    Nashville, Tennessee 37215
                                                    (615) 488-1770 telephone
                                                    (512) 263-2166 facsimile

                                                    ATTORNEYS FOR PLAINTIFF FRANTZ
                                                    DESIGN, INC.




Plaintiff’s Original Complaint and Jury Demand                                              Page 16
